department of the treasury internal_revenue_service washington d c ponerwision number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a the letter letter in response to your application that proposed an adverse determination explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file you must file federal we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter catalog ci nunber -2005 if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses irs customer service number for people with hearing impairments is the sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tter cg og number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil index date date legend b name of the entity c article of the state non-profit corporation act name of entity city state state g name of federal_agency city state name of individual address of website k name of individual l name of individual name of individual m chapter of state statutes code o address dear applicant we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 ‘our conclusion is set forth below the basis for have you met your burden_of_proof that you are formed to serve a public rather than a private interest do you seek recognition of tax exemption under section c of the code in order to obtain public contributions to advance a private purpose does the manner in which your activities have been carried out demonstrate that you are not operated exclusively to further a tax exempt_purpose under sec_501 c of the code issues fact you b were incorporated pursuant to c on date incorporation listed the initial registered agent as d of e article of your articles of incorporation stated that the corporation is organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code of as amended these purposes including person homeless criminal justice persons and children the corporation shall engage in all activities necessary to accomplish but not limited to caring and housing battered mothers elderly article of your articles of you did not submit a narrative description of activities with your form_1023 application_for recognition of tax exempt status under sec_501 c of the internal_revenue_code effort to ascertain your specific programs and manner of operation several information letters were sent to you including the letters dated date date date date date and date to request for additional information in your responses you indicated that you had no organizational minutes or bylaws according to alist of your missions and objectives submitted with your response dated date your stated missions are in an to educate adolescence about violence to provide education to the disabled to teach high risk children computer skills reading skills and communication skills to provide youth sports and after-school programs to promote the well-being of teenage pregnant mothers and battered women to provide education on substance abuse and counseling to ex-offenders your stated objectives are ‘ to create andlor develop affiliation with institutions known to have sound educational programs in democratic principles and ethics to educate potential young leaders in america about the values of democracy and its impact on human development and about the interwoven relationship that exists between democracy freedom and free enterprise to develop programs that will mobilize potential young leaders high school college graduates to participate in disseminating democratic principles throughout the continent of america to seek encourage and support credible and qualified democratic clubs and organizations to help the foundation in monitoring and enhancing democratic procedures during electoral politics toencourage solicit and strongly support programs and public policies and government action on matters of local state and national significance that will further strengthen and vertically integrate the basic principles of democracy in the continent of america to seek total support from government private and public entities from all democratic countries in the western hemisphere to develop internship and recruiting programs that will foster the political education and political participation among the people of each country toestablish newsletters with timely information on each country that will address and educate the people about its current economic social and political issues and changes to identify and seek the help of an established network of experts to train young entrepreneurs how to implement economic policies that will encourage economic growth job creation and expanded opportunity for the people to teach courses designed through the organization's leadership training program to emphasize the significance and the continued expansion of freedom democracy and free enterprise in america your list of missions and objectives concluded with a statement that funds would be solicited to support any of the listed activities and that the above listed activities were not all inclusive you also indicated that your activities will be within the realms of your articles of incorporation and the guidelines of sec_501 of the code you further provided that ‘we will acquire persons with training skills that ha ve prior experience and license to invoke what the program requires ijn accordance with the rfp request for proposal and make the necessary tools and man power available programs will cover the requirement of a rfp of the funding facility copy of a plan rfp that we can comply with if an ir sec_501 is issued prior to our submission of a proposal two template samples of request for proposals rfp were included with the response one document was a rfp for independent commissioning provider services another rfp was to apply and qualify as an irrigation consulting firm these consulting contract documents do not appear to have any relevance or connections to the accomplishment of your stated missions or objectives in addition you provided two pages from grants gov which described grant opportunities for approximately three million dollars to fund educational programs in short our we are attaching a when questioned about the undefined nature of your described activities which are dependent on whatever grants you are able to obtain through a request for proposal rfp you presented a new program description which included your goal to provide education on hiv aids this hiviaids program will also be performed in accordance with the rfp furthermore your new program description listed many of the same missions and objectives previously submitted you further explained that our request for an advance_ruling will assist in our acquiring funding if one of the foundations we have sought funds from in fact wants to fund us without the c determination_letter this organization will not be funded regardless of whether our activities will be based on future grants funding and or grant request however you indicated that your board members were k land m revised form_1023 received on date that none of your officers or directors are related to each other through forward on your board members explained that the president and vice president are adjusters for g the compensation_for your president director is dollar_figure per year and for your secretary is dollar_figure per year family or business relationships you provided on page of the additional information put your budgets are as follows _ ee contributions gross_receipts total revenue fundraising expenses compensation- directors salaries occupancy professional fees other expenses total expenses based on your budgets aside from possibly the other expenses category no direct expenditures were allocated for the operation of any educational program you indicated that your gross_receipts included income from the fees for services you provide to other nonprofit your facility is organizations located at o you described your facility as a metal building install on the property you also stated that the property is large enough for basketball courts and a baseball diamond you stated that your service fees are based on a sliding scale you filed a form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code on date revenue service under a cover letter from a company by the name of d located in t the ‘owner and sole_proprietor for the company d identified himself on the cover letter as a grant writer commercial broker paralegal specialist some speedily action proceed on your part in acquisition of the proceed with grant request the cover letter also included the d website address j excerpts from this website advertised the d company services as follows t stated on the cover letter that i hope letter so that we may the form_1023 was submitted to the internal h we at d write business and marketing plans for small and large businesses we also submit the same plans to lenders to acquire funding we make applications to the united_states government for free money grants free money it rightfully your applied for in the proper manner do you have a if not your chances are slim to none we will get one for you then we will apply for your free money most of your responses to requests for additional information were sent under the cover letter from t and or t's company d moreover your responses were submitted under the signatures of t and or your president k a business consultant contract between you and t's for-profit company d was presented this contract dated date was for business consultation and fundraising services to be performed by t and t's company d the contract stipulated that t was a business consultant concerning matters relating to the management and organization of your company your financial policies the terms and conditions of employment and generally any matter arising out of the business affairs of your company services in the business consultant contract also included fundraising and grant writing t through d _over a twelve months period plus a percent to was to receive aminimum of dollar_figure percent commission for grants or contributions received to explain your fundraising program the response to request for additional information included copies of letters dated date that were prepared by d these letters solicited donations for you in amounts up to dollar_figure the letters also claimed that donations were needed so that you may keep our doors open to the overrun of hurricane evacuees from louisiana this letter writing fundraising campaign requested a total dollar_figure donations housing for louisiana hurricane victims to keep our doors open however you have no facility or programs that provide in copies of approximately solicitation letters to sell raffle tickets were the content of the letters were identical and were addressed to different in the letters you indicated that you were another fundraising campaign conducted by the business consultant fundraising agent t on your behalf was a raffle submitted by t and k individuals or companies from new york to california designed to serve low-income families and individuals by providing critically needed home repairs and housing assistance for the homeless and to assist in training youths tickets sold for dollar_figure each and only tickets were to be sold was to be held on tuesday date and the raffle prize was a dollar_figure mastercard visa gift card and the proceeds were to benefit you your website allowed individuals to purchase tickets for the same raffle online raffle tickets could be purchased using cash check or credit card in addition to soliciting the sale of raffle tickets by mail the letters stated that a drawing the raffle this website was for the you represented on your website that you were recognized as a tax t your business consultant fundraiser established a website for you purpose of soliciting funds exempt entity under sec_501 of the code your website also included a link which enabled donors to donate directly to the paypal account of t's company d you have not submitted any evidence that any potential funds deposited into the paypal account of d would be remitted to you to fund a charitable program in your response you stated that the d paypal account was provided on the donation link to illustrate to you where the donation button should be reported for the d paypal account were submitted you have supplied a signed statement that as of date t is no longer assisting you k will be handling the organization's business in addition you presented documentation to show t also provided that d did not receive any donations from the website the transactions that d is no longer the registered agent for you despite the change in registered agent no evidence has been submitted to demonstrate that your contract for consulting services with d has been rescinded law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations provides that an organization described in sec_501 of the code must submit a detailed statement of its proposed activities with its exemption application as well as any additional information deemed necessary for a proper determination of whether it is exempt sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code of its activities is not in furtherance of an exempt_purpose an organization will not be so regarded if more than an insubstantial part it engages primarily sec_1 c -1 d ii of the income_tax regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus to meet the requirement of this subdivision it is necessary for an exempt status will be recognized in advance of operations if proposed operations can sec_601_201 of the income_tax regulations provides that a ruling or determination_letter will be issued to an organization provided its application and supporting documents establish that it meets the particular requirements of the section under which exemption is claimed be described in sufficient detail to permit a conclusion that the organization will meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy these requirements the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures revrul_75_384 1975_2_cb_204 held that a nonprofit organization formed to promote world peace and disarmament by nonviolent direct action and whose primary activity is the sponsoring of antiwar protest demonstrations in which demonstrators are urged to commit violations of local ordinances and breaches of public order does not qualify for exemption under sec_501 or of the code criminal acts increases the burdens of government thus frustrating a well recognized charitable goal which is the relief of the burdens of government this revenue_ruling also noted that the generation of the above revenue_ruling also imparted that as a matter of trust law one of the main sources of the general law of charity no trust can be created for a purpose which is illegal the purpose is illegal if the trust property is to be used for an object which is in violation of the criminal_law or if the trust tends to induce the commission of crime or if the accomplishment of the purpose is otherwise against public policy thus all charitable trusts and by implication all charitable organizations regardless of their form are subject_to the requirement that their purposes may not be illegal or contrary to public policy see revrul_71_447 1971_2_cb_230 restatement second trusts sec comment c iv scott on trusts sec 3d ed inc in harding hospital organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact v united_states 505_f2d_1068 the court held that an such generalizations do not furthermore the courts have repeatedly upheld the service's determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities satisfy us that applicant qualifies for the exemption peoples prize v commissioner t c memo the court in est of hawaii v commissioner t c found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant for exempt status was not formally controlled by the same individuals controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting the price for the training the court found that the fact that the applicant's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations in intemational postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 of the code even if it furthers other exempt purposes c inc v united_states 326_us_279 held better business bureau of washington d that activities of the better business bureau were not exclusively educational or charitable as its aim was to promote prosperity and standing of the business community substantial private purpose and precluded exemption under sec_501 of the code court also held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes n includes the provisions governing charitable raffies in the state of f application of tax la this served a the you have not met your burden_of_proof that you are formed to serve a public rather a private reg c -1 d i states that to be charitable an organization must serve a purpose public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests organization to show that it the burden_of_proof as stated in reg c -1 d i is on the is not organized or operated to serve private interests your list of despite several attempts to ascertain your specific programs and manner of operation you have only provided a broad and open-ended listing of your missions and objectives general activities did not include standards criteria procedures or other means adopted for carrying out those activities or the sources of income and nature of expenses for each of your programs as required in sec_1_501_a_-1 and sec_601_201 of the income_tax regulations your list of missions and objectives concluded with a statement that funds would be solicited to support any of the listed activities and that the listed activities were not all inclusive you described your activities in a template fashion without specific details regarding your manner of operations as affirmed by the court in peoples prize v commissioner supra such generalizations do not satisfy us that applicant qualifies for the exemption although you state that any conduct your organization will be within the realms of your articles of incorporation and the guidelines of sec_501 of the code you have failed to provide details about how you will specifically operate your programs in a way that ensures that exclusively charitable purposes will be accomplished united_states supra and sec_1 c -1 d i the burden is on the applicant to establish that it is operated exclusively to serve one or more exempt purposes thus you have not established the factual basis for your exemption and have not demonstrated that you have met the burden_of_proof you are exclusively operated for tax exempt purposes under sec_501 of the code as maintained in harding hospital inc v the administrative record demonstrates that you are seeking the privilege of tax exemption in order to obtain public contributions to advance a nonexempt private purpose exhibited a keen interest in achieving recognition of tax exempt status in order to solicit public contributions but less of a focus in carrying out the operations of an actual exempt program which is an essential part of tax exempt status when it comes to detailing the manner of your operations you have repeatedly stated that your programs will be operated to comply with the requirements of any successful grant request in lieu of bylaws or operating procedures you stated that you will comply with rfp plans if a determination_letter recognizing you as an organization exempt under sec_501 of the code was to be issued these plans described operating procedures for irrigation consultants and independent commissioning provider services the provision of irrigation consulting services or independent commissioning you have the administrative record indicates that your primary focus is not on the responsibilities provider services are not inherently tax exempt_activities in addition you have provided various federal grant application opportunities as possible activities that you would conduct if the grant request was to be approved these statements and documents demonstrate that your planned activities primarily depend on whatever grants you or your business consultant grant writer can successfully attain hence you are formed to acquire free money grants as advertised on your business consultant's website which may be available to organizations with an sec_501 determination_letter of tax exempt status you are unable to provide the particulars of your operations because your operations are solely dependent on the grants you are able to secure and obligations that come along with free money grants such as operating a charitable program but on receiving tax free money to spend as you wish commissioner supra the court found that the fact that the applicant's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit corporations were trading on that status your programs remain undefined supra in that you have no established mode of operations and are dependent on whatever grants you are able to obtain rather than being formed for a genuine tax exempt_purpose you are formed to capitalize and trade on your possible status as a tax exempt entity under sec_501 c of the code in order to obtain free money grants you are formed to serve a private rather than a public purpose you are similar to the organization described in est of hawaii v commissioner in est of hawaii v sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes additionally organizations described under sec_501 of the code must meet other standards the organization must not distribute net_earnings to insiders the prohibition against inurement and it must operate for the benefit of public rather than private interests the prohibition against impermissible private benefit the prohibition of inurement means that a private_shareholder_or_individual cannot pocket the organization's funds except as reasonable payment for goods or services transactions between a tax-exempt_organization and an individual in the nature of an insider the private individual insider to whom the benefit inures has the ability to control or otherwise influence the actions of the tax-exempt_organization so as to cause the benefit rule an insider is referred to as an organization's trustees officers members founders or contributors prohibited inurement refers to as a general although t was not listed as a board member t specifically t's company d was your registered agent and helped to create your organization through its website with the promise of do you have a c if not your chances are slim to none we will get one for you then we will apply for your free money the d company solicited clients ‘free money and stated therefore t was given the ability to control and influence the actions of your you have entered into a business contract agreement for consulting and fundraising services with t the consultation services to be performed included the management of all your business affairs organization he is to receive to percent of grants funds obtained business consultant t advised you in generally any matter arising out of the business affairs of the company the contract also showed t's personal financial interest in your organization since the contract stipulated that as a you have not demonstrated any discretion or control_over the fundraising activities conducted under the terms of to fund a nonexistent charitable program you allowed the business consultant grant writer to solicit for any the facts provided in the administrative record included a series of transactions by t and t's company d and all funds one example was the which intentionally benefited the business consultant fundraising agent letter writing campaign to solicit funds intended for louisiana hurricane victims to be housed in a facility which did not exist each of the letters sent to various foundations and organizations was requesting up to dollar_figure the consulting and fundraising contract if any of these potential donors had approved the request t would have received a commission based on the misrepresentation of a material fact another example was the website that t established for you which permitted donations to be made directly to d there was no evidence that any funds deposited into the paypal account of d would be remitted to you to fund a charitable program like the organization described in est of hawaii v commissioner supra you have ceded effective_control of your operations over to t and enabled your organization to function as an instrument to further the purposes of t and his for-profit company d resulting in impermissible private benefits and or prohibited inurement to your business consultant t as established international postaraduate medical foundation v commissioner supra when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 of the code even if it furthers other exempt purposes substantially from the manner in which your activities are conducted you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code as you have permitted d to benefit your raffle fundraiser appears to have violated a number of the provisions under the one of the provisions of n is that in order to conduct a charitable raffle an organization must since you are incorporated and operating in the state of f your raffle fundraiser must comply with the n n meet the definitions of a qualified_nonprofit_organization one form of a qualified nonprofit is an organization exempt under sec_501 of the code recognized as tax exempt from federal_income_tax under sec_501 of the internal_revenue_code and therefore does not appear to be classified as a qualified nonprofit organizatio another provision of n is that the prize may not be money which is defined as coins paper currency or a negotiable instrument that represents and is readily convertible to coins or paper currency equivalent raffle tickets through a mass mailing across the country and on your website may have violated state restrictions on raffle promotion and ticket sales analogous to the organization described in revrul_75_384 but in contravention of a well established charitable goal your conduct of a possible illegal act may have increased rather than decreased the burden of government accordingly you do appear to be operated exclusively for charitable purposes mastercard visa gift card which is a form of a cash moreover ‘raffle tickets may not be advertised state wide hence your sale of your organization was not your raffle prize was adollar_figure you through d have solicited charitable donations for nonexistent charitable programs appeared to operate a raffle in violation of state jaw and has a website which permitted donations to be made directly to the d paypal account with no evidence that the funds would be used to fund charitable programs similar to the organization exclusively for purposes under sec_501 of the code described in better business bureau of washington d v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you have not established the factual basis for your exemption and have not demonstrated that you meet the burden_of_proof you are exclusively operated for tax exempt purposes under sec_501 of the code in these examples showed that you are not operated inc c fact you are operated for a substantial non-exempt private purpose exempt status under sec_501 of the code principally to solicit any and all forms grants rather than being formed for any genuine tax exempt_purpose you and public contributions are formed to capitalize and trade on your possible status as a tax exempt entity under sec_501 of the code in order to obtain free money grants you have permitted the for-profit consulting firm d to substantially benefit from the manner in which your activities are carried out qualifications for recognition of tax exemption under sec_501 of the code as you are formed to serve a private rather than a public interest you do not meet the you seek to obtain tax applicant's position in reference your open-ended activities you submitted a new program description to provide education on hiv aids ‘with the rfp hence no specific details regarding the program were provided your new program description listed many of the same missions and objectives previously submitted however this hiv aids program will also be performed in accordance furthermore in regards your donations and funds from raffle sale being deposited directly the paypal account of d you claimed that your website was not launched account was provided on the donation link to illustrate to you where the donation button should be t also asserted that d did not receive any donations from the website reported for the d paypal account were submitted believe that it was operated within the guidelines of f state law the transactions with respect to the raffle fundraiser you t stated that the d paypal finally you presented a signed statement that as of date t is no longer assisting you k will be handling the organization's business show that d in addition you submitted documentation to is no longer the registered agent for you service response to applicant's position similar to the prior listing of your missions and objectives your new activity to provide education on hiv aids will also be conducted in accordance with whatever grant request you are able to obtain therefore we maintain our position that the organization's planned activities primarily depend on whatever grants you are able to attain grants which may be available to organizations with an sec_501 determination_letter recognizing its tax exempt status c of the code not to further a true charitable purpose but to obtain free money grants’ for a substantial non-exempt private purpose you seek recognition of tax exemption under section you are formed to acquire free money your position that the website was not launched is not valid ordinary search engines and its content was validated in writing by both the organization's president and the business consultant in addition the website was actively selling raffle tickets and soliciting for donations the website was discovered using ‘a two page brochure released by the attorney general's office of f helps to interpret the provisions governing charitable raffles a copy of this brochure was sent to you by the letter dated date to illustrate the possible violations this brochure stated that qualified organizations permitted to hold charitable raffles must have existed for at least three years and be exempt from federal_income_tax under sec_501 of the internal_revenue_code as you are not an organization exempt under sec_501 of the code you do not appear to be a qualified_organization permitted to hold charitable raffies in the state of f may not be money which is defined as coins paper currency or a negotiable instrument that your raffte prize was a dollar_figure represents and is readily convertible to coins or paper currency mastercard visa gift card which is a form of a cash_equivalent moreover raffle tickets may not be advertised state wide or through paid advertisements the sale of raffle tickets online and by the letter writing campaign appeared to violate the state wide promotion and sale of raffle tickets provisions in addition the prize your claim that t is no longer acting as your business consultant grant writer does not excuse the fact you have operated to provide substantial benefits to t or t's for-profit consulting company d been made null and void your fundraising activities have been carried out charitable purposes and do not meet the operational_test required to qualify for tax exemption under sec_501 of the code moreover there is no evidence that your consulting services contract with d has t through d stood to substantially benefit from the manner in which you have failed to operate exclusively for conclusion you have not established the you are unable to define the programs that you will operate as you have not demonstrated that you have met the burden_of_proof you are exclusively operated for tax exempt purposes under sec_501 of the code factual basis for your exemption your programs are dependent on whatever grants you are able to obtain operated for a substantial non-exempt private purpose that you solicited donations and grants for a nonexistent charitable program your fundraising raffle may have violated certain provisions of state law you seek to obtain tax exempt status under sec_501 of the code principally to solicit any and all forms of grants and public contributions formed to take advantage of and trade on your possible status as a tax exempt entity under sec_501 of the code and to receive free money grants you have permitted the for- profit consulting firm d to substantially benefit from the manner in which your activities are cartied out do not meet the qualifications for recognition of tax exemption under sec_501 c of the code therefore since you are formed to serve a private rather than a public interest you rather than being formed for a true charitable purpose you are the administrative record demonstrates moreover you are it appears that you have the right to file a protest if you believe this determination is incorrect must submit a statement of your views and fully explain your reasoning statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office publication exempt_organization appeal procedures for unagreed issues you can find more information about the role of the appeals_office in to protest you you must submit the if your types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include the organization's name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct ‘an attorney certified_public_accountant or an individual enrolled to practice before the internal if you want representation revenue service may represent you during the appeal process during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so information about representation in publication practice_before_the_irs and power_of_attorney and publications all forms and publications mentioned in this letter can be found at www irs qov forms you can find more if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter letter will provide information about filing tax returns and other matters if that please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh attn deliver to’ internal_revenue_service eo determinations quality assurance main street room cincinnati oh attn you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication
